Case 2:21-cv-00137-RCY-RJK Document 42 Filed 04/30/21 Page 1 of 4 PageID# 3667




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION


                                              §
  CENTRIPETAL NETWORKS, INC.,                 §
                                              §
         Plaintiff,                           §
                                              §
  v.                                          §
                                              §
  PALO ALTO NETWORKS, INC.,                              Civil Action No. 2:21-CV-00137 -
                                              §
                                                         AWA-RJK
         Defendant.                           §
                                              §
                                              §
                                              §
                                              §


                                     MOTION TO DISMISS

        NOW COMES Defendant Palo Alto Networks, Inc. (“PAN”), by counsel, and pursuant to

 Rule 12(b)(6) of the Federal Rules of Civil Procedure, moves this Court to dismiss this action and

 enter judgment in its favor. In support of its motion, PAN refers this Court to its memorandum in

 support, filed simultaneously herewith.



                                                      Respectfully submitted,

                                                      PALO ALTO NETWORKS, INC.
                                                      By Counsel


                                                      By: /s/ Robert W. McFarland
                                                      Robert W. McFarland (VSB No. 24021)
                                                      MCGUIREWOODS LLP
                                                      101 W. Main Street, Suite 9000
                                                      Norfolk, Virginia 23510
                                                      Telephone: (757) 640-3716
                                                      Facsimile: (757) 640-3966
                                                      E-mail: rmcfarland@mcguirewoods.com


                                                  1
Case 2:21-cv-00137-RCY-RJK Document 42 Filed 04/30/21 Page 2 of 4 PageID# 3668




                                          David E. Finkelson (VSB No. 44059)
                                          MCGUIREWOODS LLP
                                          Gateway Plaza
                                          800 East Canal Street
                                          Richmond, VA 23219-3916
                                          Telephone: (804) 775-1000
                                          Facsimile: (804) 775-1061
                                          E-mail: dfinkelson@mcguirewoods.com

                                          Brett C. Govett (Admitted Pro Hac Vice)
                                          Jacqueline Baker (Admitted Pro Hac Vice)
                                          NORTON ROSE FULBRIGHT US LLP
                                          2200 Ross Avenue, Suite 3600
                                          Dallas, Texas 75201
                                          Telephone: (214) 855-8000
                                          brett.govett@nortonrosefulbright.com
                                          jackie.baker@nortonrosefulbright.com

                                          Richard Zembek (Admitted Pro Hac Vice)
                                          Eric Hall (Admitted Pro Hac Vice)
                                          Daniel Leventhal (Admitted Pro Hac Vice)
                                          Daniel Prati (Admitted Pro Hac Vice)
                                          NORTON ROSE FULBRIGHT US LLP
                                          1301 McKinney Street, Suite 5100
                                          Houston, Texas 77010
                                          Telephone: (713) 651-5151
                                          richard.zembek@nortonrosefulbright.com
                                          eric.hall@nortonrosefulbright.com
                                          daniel.leventhal@nortonrosefulbright.com
                                          daniel.prati@nortonrosefulbright.com


                                          Stephanie DeBrow (Admitted Pro Hac Vice)
                                          NORTON ROSE FULBRIGHT US LLP
                                          98 San Jacinto Boulevard, Suite 1100
                                          Austin, Texas 78701
                                          Telephone: (512) 474-5201
                                          stephanie.debrow@nortonrosefulbright.com

                                          James R. Batchelder (Pro Hac Vice Pending)
                                          Andrew T. Radsch (Pro Hac Vice Pending)
                                          Carolyn L. Redding (Pro Hac Vice Pending)
                                          ROPES & GRAY LLP
                                          1900 University Avenue, 6th Floor
                                          East Palo Alto, CA 94303
                                          Telephone: (650) 617-4000

                                      2
Case 2:21-cv-00137-RCY-RJK Document 42 Filed 04/30/21 Page 3 of 4 PageID# 3669




                                          james.batchelder@ropesgray.com
                                          andrew.radsch@ropesgray.com
                                          carolyn.redding@ropesgray.com

                                          COUNSEL FOR PALO ALTO
                                          NETWORKS, INC.




                                      3
Case 2:21-cv-00137-RCY-RJK Document 42 Filed 04/30/21 Page 4 of 4 PageID# 3670




                                CERTIFICATE OF SERVICE

        I hereby certify that on April 30, 2021, I electronically filed the foregoing with the Clerk

 of Court using the CM/ECF system, which will send a notification of such filing to the following

 counsel of record:


 Stephen E. Noona
 Kaufman & Canoles, P.C.
 150 W Main St
 Suite 2100
 Norfolk, VA 23510
 (757) 624-3239
 Fax: (888) 360-9092
 Email: senoona@kaufcan.com

 Hannah Yunkyung Lee
 James Russell Hannah
 Kristopher Benjamin Kastens
 Lisa Kobialka
 Paul Joseph Andre
 Kramer Levin Naftalis & Frankel LLP (CA-NA)
 990 Marsh Rd
 Menlo Park, CA 94025
 (650) 752-1700
 Fax: (650) 752-1800
 Email: hlee@kramerlevin.com
 Email: jhannah@kramerlevin.com
 Email: kkastens@kramerlevin.com
 Email: lkobialka@kramerlevin.com
 Email: pandre@kramerlevin.com

 Attorneys for Centripetal Networks, Inc.

                                              By: /s/ Robert W. McFarland
                                              Robert W. McFarland (VSB No. 24021)
                                              MCGUIREWOODS LLP
                                              101 W. Main Street, Suite 9000
                                              Norfolk, Virginia 23510
                                              Telephone: (757) 640-3716
                                              Facsimile: (757) 640-3966
                                              E-mail: rmcfarland@mcguirewoods.com




                                                 4
